IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


JOHN WASH,

             Appellant,

 v.                                                     Case No. 5D16-612

ROBERT L. FERDINAND, JR., SAMUEL
HINES, LOOKING GOOD MANAGEMENT,
INC. AND CRYSTAL SHARON,

           Appellees.
__________________________________/

Opinion filed December 2, 2016

Appeal from the Circuit Court
for Seminole County,
Melanie Chase, Judge.

Jennifer R. Dixon, Terry C. Young, and
James S. Toscano, of Lowndes, Drosdick,
Doster, Kantor & Reed, P.A., Orlando, for
Appellant.

Scott D. Clark, Mitchell E. Albaugh, and
Christopher M. Hamilton, of Clark &
Albaugh, LLP, Winter Park, for Appellee
Robert L. Ferdinand, Jr.

No appearance for other Appellees.


EDWARDS, J.

      After careful consideration, we affirm the trial court’s rulings on all but one issue

raised on appeal. Because the trial court erred by failing to apportion the award of
attorney's fees between John Wash (“Appellant”) and his counsel, we remand the case

to the trial court for entry of an amended order apportioning the fees between Appellant

and his counsel as required by section 57.105, Florida Statutes (2014).

      AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.


SAWAYA and BERGER, JJ., concur.




                                           2